DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blednov (US 20120133442 A1, of record).
As per claims 1 & 19: 
Blednov discloses in Fig. 15 (see paragraph 0089, parallel Doherty amplifier) a power amplifier, comprising: a semiconductor die (see paragraphs 0067 & 0081, it appears that the main and peaking transistors would be on the same die, also see paragraph [0067] “a main amplifier 301 and a peak amplifier 302 provided on a single die”) comprising a main amplifier(MAIN)  including a first transistor (see paragraph 0025), and 
a peaking amplifier (PEAK) including a second transistor having at least one characteristic different than the first transistor (see paragraph [0002], “the main and peak amplifiers, which typically operate in different classes, can deliver an improved back-off power level efficiency compared with a similarly rated single stage AB- or A-class amplifier” that the class of operation would be different so that they will have a different characteristic), and
wherein the peaking amplifier is configured to modulate a load impedance of the main amplifier responsive to a common gate bias (e.g. Vbias) applied to respective gates of the first and second transistors of the semiconductor die.
As per claim 2:
Blednov discloses in Fig. 15 (see paragraph 0089, parallel Doherty amplifier) a power amplifier, comprising: a semiconductor die (see paragraphs 0067 & 0081, it appears that the main and peaking transistors would be on the same die, also see paragraph [0067] “a main amplifier 301 and a peak amplifier 302 provided on a single die”) comprising a main amplifier(MAIN)  including a first transistor (see paragraph 0025), and 
a peaking amplifier (PEAK) including a second transistor having at least one characteristic different than the first transistor (see paragraph [0002], “the main and peak amplifiers, which typically operate in different classes, can deliver an improved back-off power level efficiency compared with a similarly rated single stage AB- or A-class amplifier” that the class of operation would be different so that they will have a different characteristic), and
wherein the peaking amplifier is configured to modulate a load impedance of the main amplifier responsive to a common gate bias (e.g. Vbias) applied to respective gates of the first and second transistors, and
wherein based on the common gate bias, the first and second transistors (main and peaking amplifier configure in Doherty amplifier arrangement, see paragraph 0089, parallel Doherty amplifier) on the semiconductor die are configured to turn on in sequence responsive to different power levels of an input signal to the power amplifier.
As per claim 3:
Blednov discloses in Fig. 15 (see paragraph 0089, parallel Doherty amplifier) the power amplifier and wherein the first and second transistors have first and second threshold voltages, respectively, wherein the second threshold voltage is the at least one characteristic and is different than the first threshold voltage (Doherty amplifier having main and peaking are conducting out of phase, transistor  of the main amplifier conducting about 180 degrees out of phase from the transistor of the peaking and threshold setting to turn on of the transistor of the main different from the peaking).
As per claim 4:
Blednov discloses in Fig. 15 the semiconductor die further comprises an input transmission line (e.g. Lin) that electrically connects respective inputs of the main and the peaking amplifiers on the semiconductor die to provide an input signal thereto.
As per claim 5:
Blednov discloses in Fig. 15 the semiconductor die further comprises an output transmission line (e.g. lines L) that electrically connects respective outputs of the main and the peaking amplifiers on the semiconductor die.
As per claim 18:
Blednov discloses in Fig. 15  the first and second transistors comprise high electron mobility transistors (HEMTs) or metal-oxide-semiconductor field effect transistors “MOSFETs” (see paragraph [0078], FET, BJT, HBT or HEMT devices).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blednov (US 20120133442 A1, of record) in view of Moronval et al (US 20150145601 A1).
As per claim 17:
Blednov discloses in Fig. 15 (see paragraph 0089, parallel Doherty amplifier) a power amplifier, comprising: a semiconductor die (see paragraphs 0067 & 0081, it appears that the main and peaking transistors would be on the same die, also see paragraph [0067] “a main amplifier 301 and a peak amplifier 302 provided on a single die”) comprising a main amplifier(MAIN)  including a first transistor (see paragraph 0025), and 
a peaking amplifier (PEAK) including a second transistor having at least one characteristic different than the first transistor (see paragraph [0002], “the main and peak amplifiers, which typically operate in different classes, can deliver an improved back-off power level efficiency compared with a similarly rated single stage AB- or A-class amplifier” that the class of operation would be different so that they will have a different characteristic), and
wherein the peaking amplifier is configured to modulate a load impedance of the main amplifier responsive to a common gate bias (e.g. Vbias) applied to respective gates of the first and second transistors
Blednov does not teach the first transistor of the main amplifier comprises a plurality of the first transistors, and wherein the second transistor of the peaking amplifier comprises a plurality of the second transistors that is greater in number than the plurality of the first transistors.
Moronval et al teaches in Figures 1-4 a Doherty amplifier comprising a main amplifier 202 and peaking amplifiers (204 and 206) wherein input terminal RFIN being connected to input terminal of amplifiers and output terminal RFOUT being connected to output terminal of amplifier; and wherein each main and peaking amplifiers includes transistors and each transistor may comprise a plurality of sub-transistors see paragraph [0028] for the benefits of increase power handling and performance such as high back-off efficiency and/or wide bandwidth (see para [0029]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amplifier circuit of Blednov with the teaching a plurality of sub-transistors such as taught by Moronval for the benefits of increase power handling and performance such as high back-off efficiency and/or wide bandwidth.
As a consequence of the combination, the combination teaches the first transistor of the main amplifier comprises a plurality of the first transistors (see paragraph [0028], a plurality of sub-transistors), and wherein the second transistor of the peaking amplifier comprises a plurality of the second transistors that is greater in number than the plurality of the first transistors (see Figs. 3 & 4 of Moronval, transistors of peaking amplifier greater than the transistors of main amplifier).

Allowable Subject Matter

Claims 6-16, 29 & 35-45 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The amendment of independent claim 6 overcomes the previous rejections of the prior art including the reference of Blednov (US 20120133442 A1, of record). Specially, the independent claim 6 requires a power amplifier, comprising: a semiconductor die comprising a main amplifier including a first transistor, and a peaking amplifier including a second transistor having at least one characteristic different than the first transistor; and a transmission line comprises a conductive segment extending on the semiconductor die, and a length of the conductive segment extending on the semiconductor die is configured to provide signals to the respective inputs or signals from the respective outputs with a predetermined phase shift therebetween based on a frequency component of the input signal. As such, the combination of limitations of the independent claim 6 overcomes the prior art.
Claims 13 & 14 are allowable as being depending on claim 6.
Claims 7-12, 15-16  are allowable for  the same reasons as discussed in the previous office action mailed on 05/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Response to Arguments

Applicant’s arguments with respect to claims 1-19, 29 & 35-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843